DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 1/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/220,330 and US Patent Application 16/220,335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a cutting device in combination with all the structure as recited in combination with 
a movable blade holder configured to swing according to swing movement of the second link member, the movable blade holder comprising a basal end portion located on one end on the one side of the cutting device in the predetermined direction, the basal end portion being swingably supported by the placement part at the first end, a distal end portion located on the other end opposite to the basal end portion on the other side of the cutting device in the predetermined direction, the distal end portion being connected with the second link member and an attachment portion located .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Marissa Ferguson-Samreth/Examiner, Art Unit 2853

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853